Eggleston, J.,
dissenting.
As introduced in the General Assembly the 1934 act (chapter 57) was state-wide in its scope. For reasons with which we are not concerned there was engrafted upon it a provision that it was not to apply to the city of Norfolk.
I agree with the conclusion of the majority opinion that such exclusion of the city of Norfolk from the act violated section 63 (3) of the Constitution of Virginia, in that it attempted to enact a local or special law regulating the practice in that jurisdiction.
The exception of the city of Norfolk from the act also conflicted with section 64 of the Constitution, in that it was a special or local law which the General Assembly attempted to enact as a general law.
But in my opinion the exclusion of the city of Norfolk from the provisions of the act does not invalidate the whole statute.
In the first place the attempted exclusion is not inseparably interwoven in the act. It is merely an attempt to engraft upon a statute which is state-wide in its operation, an unconstitutional and void provision that it shall not operate in one particular locality. Striking out the void provision in no manner impairs the remainder of the act.
The majority opinion lays great emphasis upon the fact that the Legislature has, in no uncertain terms, expressed its intent that, whatever may be the practice in every other jurisdiction in the State, a suit may not be instituted before the civil justice of the city of Norfolk by a notice of motion for judgment. But this is precisely what section 63 (3) of the Constitution says may not be done. And the Constitution is binding on the Legislature however emphatic that body may be in the expression of a contrary intent. Furthermore, *398I am confident that the General Assembly would never have permitted the exclusion of the city of Norfolk from this act if it had thought that doing so would defeat the whole act itself.
The cases cited in the majority opinion from other jurisdictions shed little or no light on the present inquiry in the'absence of a disclosure as to whether of not the Constitutions of these States contain provisions similar to those in our Constitution.
But it is said that Code, section 6020, as amended by the Acts of 1928, page 1013, chapter 394, and Acts 1932, page 166, chapter 146, is a general law which prohibits the commencement of actions by notices of motion for judgment before civil justices in cities having more than 30,000 inhabitants, and that this applies to the city of Norfolk.
Without stopping to consider whether or not this exclusion of certain cities from the provisions of Code, section 6020, as amended, is unconstitutional, a complete answer to this argument is that the act of 1934, after the elimination of the clause exempting the city of Norfolk from its provisions, authorizes the commencement of actions in such manner before all civil justices throughout the State. Therefore, the act of 1934 necessarily repeals by implication such portions of Code, section 6020, as amended, which conflict therewith.
My conclusion is that only that portion of the act of 1934 which excludes the city of Norfolk is unconstitutional, and that the remainder of the act is valid and is effective to give the civil justice of the city of Norfolk jurisdiction in this proceeding.
I am authorized to state that Mr. Justice Hudgins concurs in this dissent.